 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 7,
2020, among Great Ajax Corp., a Maryland corporation (the “Company”), Great Ajax
Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership”), Thetis Asset Management LLC, a Delaware limited liability company
(the “Manager”), and the purchasers set forth in Schedule I hereto (the
“Purchasers”). Magnetar Xing He Master Fund Ltd. and Magnetar SC Fund Ltd. join
this Agreement solely for purpose of Section 4.1 below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Operating
Partnership, the Manager and the Purchasers hereby agree as follows:

 

ARTICLE I.

PURCHASE AND SALE

 

1.1              Closing.

 

(a)               On the Closing Date (as defined below), upon the terms and
subject to the conditions set forth herein, the Company agrees to sell or issue,
as applicable, and the Purchasers agrees to purchase or accept, as applicable:
(a) 1,112,400 shares (the “Series A Shares”) of the Company’s 7.25% Series A
Fixed-to-Floating Rate Preferred Stock, liquidation preference $25.00 per share
(the “Series A Preferred Stock”); (b) 87,600 shares (the “Series B Shares,” and
together with the Series A Shares, the “Shares”) of the Company’s 5.00% Series B
Fixed-to-Floating Rate Preferred Stock, liquidation preference $25.00 per share
(the “Series B Preferred Stock,” and together with the Series A Preferred Stock,
the “Preferred Stock”); (c) two series of warrants (the “Series A Warrant” and
the “Series B Warrant,” and together the “Warrants”) issued and delivered
pursuant to the Warrant Agency Agreement, dated as of May 4, 2020 (the “Warrant
Agency Agreement”), between the Company and American Stock Transfer & Trust
Company, LLC, in its capacity as the Company’s warrant agent for the Warrants
(the “Warrant Agent”), and in connection with the Closing under this Agreement
to purchase 1,500,000 shares of common stock, par value $0.01 per share (“Common
Stock”), for an aggregate purchase price of $30,000,000 (the “Aggregate Purchase
Price”). The Warrants and the Shares are hereinafter collectively called the
“Securities.”

 

(b)               On the Closing Date, the Company shall issue 1,390,500 Series
A Warrants in substantially the form attached hereto as Exhibit A and 109,500
Series B Warrants in substantially the form attached hereto as Exhibit B. The
Warrants shall have an exercise price equal to $10.00 per share of Common Stock,
issuable upon exercise of the Warrants (“Warrant Shares”) (subject to adjustment
as provided in such Warrants).

 



 

 

 

1.2              Deliveries.

 

(a)               The completion of the purchase and sale of the Shares and the
Warrants being purchased hereunder (the “Closing”) shall occur remotely via the
exchange of documents and signatures on or prior to May 7, 2020, promptly
following the satisfaction of all conditions for Closing set forth below (the
“Closing Conditions”), or on such later date or at such different location as
the parties shall agree to in writing, but not prior to or later than the second
business day after the date that the Closing Conditions have been satisfied or
waived by the appropriate party (the “Closing Date”).

 

At the Closing, the Purchasers shall deliver to an account designated by the
Company, via wire transfer of immediately available funds, the Aggregate
Purchase Price as set forth in Section 1.1 above, and the Company shall deliver
to each Purchaser (or its designated custodian per its delivery instructions),
(i) the Shares issuable to each Purchaser pursuant to this Agreement in
electronic, book-entry form, registered in the name of such Purchaser, or
confirmation of instruction given by the Company to American Stock Transfer &
Trust Company, LLC, in its capacity as the Company’s transfer agent for the
Preferred Stock (as defined herein) (the “Transfer Agent”), to register the
Shares in electronic, book-entry form with respect to, the number of Shares set
forth in Section 1.1 above and bearing an appropriate legend referring to the
fact that the Shares were sold in reliance upon the exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(a)(2) thereof; and (ii) the Series A Warrant and Series B Warrant,
each registered in the name of the applicable Purchaser in electronic,
book-entry form with the Warrant Agent, in substantially the forms attached
hereto as Exhibit A and Exhibit B, respectively, representing the number of
shares of Common Stock set forth in Section 1.1 above and bearing an appropriate
legend referring to the fact that the Warrants were sold in reliance upon the
exemption from registration under the Securities Act provided by Section 4(a)(2)
thereof.

 

1.3              Closing Conditions.

 

(a)               The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects on the Closing Date of
the representations and warranties made by the Purchasers (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)              the fulfillment in all material respects of those undertakings
of the Purchasers to be fulfilled prior to the Closing;

 

(iii)            receipt by the Company of the Registration Rights Agreement,
dated as of the Closing Date, between the Company and the Purchasers, a form of
which is attached hereto as Exhibit C (the “Registration Rights Agreement”),
which shall have been duly executed by the Purchasers;

 

(iv)             receipt by the Company of a wire transfer to the account
designated by the Company of same-day funds in the full amount of the Aggregate
Purchase Price for the Shares and the Warrants being purchased hereunder; and

 

(v)               receipt by the Company of an applicable IRS Form W-8 or W-9
from each of the Purchasers.

 



 2 

 

 

(b)               The obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company and the
Operating Partnership contained herein (unless as of a specific date therein, in
which case they shall be accurate as of such date);

 

(ii)              the fulfillment in all material respects of those undertakings
of the Company to be fulfilled prior to the Closing, including filing (i)
Articles Supplementary classifying and designating the Preferred Stock (the
“Second Closing Articles Supplementary”) and (ii) Articles of Amendment (the
“Articles of Amendment”) amending (the “Amendment”) the First Closing Articles
Supplementary (as defined below), in each case with the State Department of
Assessments and Taxation of Maryland (the “SDAT”);

 

(iii)            receipt by the Purchasers of a legal opinion from Mayer Brown
LLP, counsel to the Company, the Operating Partnership and the Manager addressed
to the Purchasers and dated the Closing Date substantially in the form of
Exhibit D hereto, including an opinion as to the status of the Company as a real
estate investment trust (a “REIT”);

 

(iv)             receipt by the Purchasers of the Registration Rights Agreement,
which shall have been duly executed by the Company; and

 

(v)               receipt by the Purchasers of a cross-receipt executed by the
Company and delivered to the Purchasers certifying that it has received from the
Purchasers an amount in cash equal to the Aggregate Purchase Price.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

 

2.1              Representations, Warranties and Covenants of the Company and
the Operating Partnership. The Company and the Operating Partnership, jointly
and severally, hereby represent and warrant to, and covenant with, the
Purchasers as of the date of this Agreement and the Closing Date, unless
otherwise specified:

 

(a)               The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), since January 1, 2018. The SEC Reports (i) as of
the time they were filed (or if subsequently amended, when amended, and as of
the date hereof), complied, and comply, in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
(ii) did not, at the time they were filed (or if subsequently amended or
superseded by an amendment or other filing, then, on the date of such subsequent
filing), contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 



 3 

 

 

(b)               Each of the Company and each of the subsidiaries of the
Company identified on Schedule II hereto (each, a “Subsidiary” and collectively,
the “Subsidiaries”) has been duly incorporated, formed or organized and is
validly existing as a corporation, general or limited partnership or limited
liability company in good standing under the laws of its respective jurisdiction
of incorporation, formation or organization with full power and authority to own
its respective properties and to conduct its respective businesses as described
in the SEC Reports, and, in the case of the Company and the Operating
Partnership, to execute and deliver this Agreement and the Warrants and, in the
case of the Company, to execute and deliver the Registration Rights Agreement
and the Warrant Agency Agreement (collectively, the “Transaction Documents”), as
applicable, and to consummate the transactions contemplated herein and therein
and to perform its obligations under the Third Amended and Restated Management
Agreement, dated as of April 28, 2020, by and among the Company, the Operating
Partnership and the Manager (the “Management Agreement”).

 

(c)               The Company and each of the Subsidiaries is duly qualified or
licensed and in good standing in each jurisdiction in which it conducts its
businesses or in which it owns or leases real property or otherwise maintains an
office and in which the failure, individually or in the aggregate, to be so
qualified or licensed would have a material adverse effect on the assets,
business, operations, earnings, prospects, properties or condition (financial or
otherwise) of the Company and the Subsidiaries taken as a whole, (any such
effect or change, where the context so requires, is hereinafter called a
“Material Adverse Effect” or “Material Adverse Change”). Except as disclosed in
the SEC Reports, no Subsidiary is prohibited or restricted, directly or
indirectly, from paying dividends to the Company, or from making any other
distribution with respect to such Subsidiary’s capital stock or from repaying to
the Company or any other Subsidiary any amounts which may from time to time
become due under any loans or advances to such Subsidiary from the Company or
such other Subsidiary, or from transferring any such Subsidiary’s property or
assets to the Company or to any other Subsidiary. Other than as disclosed in the
SEC Reports, the Company and the Operating Partnership do not own, directly or
indirectly, any capital stock or other equity securities of any other
corporation or any ownership interest in any partnership, joint venture or other
association.

 

(d)               The Company and the Subsidiaries are in compliance in all
material respects with all applicable laws, rules, regulations, orders, decrees
and judgments, including those relating to transactions with affiliates.

 

(e)               Neither the Company nor any Subsidiary is in breach of or in
default under (nor has any event occurred which with notice, lapse of time, or
both would constitute a breach of, or default under), (i) its respective
charter, bylaws, agreement of limited partnership, operating agreement or other
similar organizational documents (the “Organizational Documents”), (ii) the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, license, indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties is
bound, or (iii) any federal, state, local or foreign law, regulation or rule or
any decree, judgment, permit or order (each, a “Law”) applicable to the Company
or any Subsidiary, except, in the case of clauses (ii) and (iii) above, for such
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



 4 

 

 

(f)                The issuance and sale of the Securities, the execution,
delivery and performance of the Transaction Documents, the execution and filing
of the Second Closing Articles Supplementary and the Articles of Amendment, and
the consummation of the transactions contemplated herein and thereunder
(including the issuance of the Warrant Shares upon any exercise of the Warrants)
will not (A) conflict with, or result in any breach of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
constitute a breach of, or default under), (i) any provision of the
Organizational Documents of the Company or any Subsidiary, (ii) any provision of
any contract, license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties may
be bound or affected, or under any Law applicable to the Company or any
Subsidiary, except in the case of this clause (ii) for such breaches or defaults
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; or (B) result in the creation or imposition of
any lien, charge, claim or encumbrance upon any property or asset of the Company
or any Subsidiary. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to the
Warrants.

 

(g)               The consolidated financial statements, including the notes
thereto, included in the SEC Reports present fairly the consolidated financial
position of the Company and the Subsidiaries as of the dates indicated and their
consolidated results of operations and changes in financial position and cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”) and on a consistent basis during the periods involved and
in accordance with Regulation S-X promulgated by the United States Securities
and Exchange Commission (the “Commission”); all disclosures contained in the SEC
Reports, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable.

 

(h)               All of the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
nonassessable. All of the outstanding shares of capital stock, partnership
interests and membership interests, as the case may be, of the Subsidiaries have
been duly authorized and are validly issued, fully paid and nonassessable
securities thereof and, except as disclosed in the SEC Reports, all of the
outstanding shares of capital stock, partnership interest or membership
interests, as the case may be, of the Subsidiaries are directly or indirectly
owned of record and beneficially by the Company. Except as disclosed in the SEC
Reports, there are no outstanding (i) securities or obligations of the Company
or any of the Subsidiaries convertible into or exchangeable for any capital
stock of the Company or any such Subsidiary, (ii) warrants, rights or options to
subscribe for or purchase from the Company or any such Subsidiary any such
capital stock or any such convertible or exchangeable securities or obligations
or (iii) obligations of the Company or any such Subsidiary to issue any shares
of capital stock, any such convertible or exchangeable securities or obligation,
or any such warrants, rights or options. All issued and outstanding units of
partnership interest in the Operating Partnership (“Units”) owned by the Company
are owned free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

 



 5 

 

 

(i)                 The Shares have been duly and validly authorized for
issuance and sale by the Company, and, when issued and delivered to the
Purchasers against payment therefor pursuant to this Agreement, will be duly and
validly issued, fully paid and non-assessable and will not be subject to any
statutory and contractual preemptive rights, first refusal rights or similar
rights. The Shares, when issued and delivered against payment therefor as
provided herein, will be free of any restriction upon the voting or transfer
thereof pursuant to the Company’s charter or bylaws or any agreement or other
instrument to which the Company is a party other than the restrictions on
ownership and transfer set forth in the Company’s charter.

 

(j)                 The Warrant Shares have been duly and validly authorized and
reserved for issuance by the Company, and, when issued upon exercise of the
Warrants in accordance with the terms of the Warrant Agency Agreement will be
fully paid and nonassessable, and the issuance of the Warrant Shares, if any,
will not be subject to any statutory or contractual preemptive right, right of
first refusal or other similar rights; the Warrant Shares, when issued and
delivered against payment therefor as provided in the Warrant Agency Agreement
will be free of any restriction upon the voting or transfer thereof pursuant to
the Company’s charter or bylaws or any agreement or other instrument to which
the Company is a party other than the restrictions on ownership and transfer set
forth in the Company’s charter.

 

(k)               The Company’s Articles Supplementary accepted for record by
the SDAT on April 6, 2020 set forth the preferences, conversion or other rights,
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption of the Preferred Stock
(the “First Closing Articles Supplementary”). The Second Closing Articles
Supplementary classifies (i) 1,112,400 shares of authorized but unissued
Preferred Stock as Series A Preferred Stock and (ii) 87,600 shares of authorized
but unissued Preferred Stock as Series B Preferred Stock. The Second Closing
Articles Supplementary and the Articles of Amendment will have been filed with
the SDAT, will have become effective under the Maryland General Corporation Law
(the “MGCL”) and will comply with all applicable requirements under the MGCL on
or prior to the Closing Date.

 

(l)                 No approval, authorization, consent or order of or filing
with any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency is required in connection with the execution,
delivery and performance of the Transaction Documents by the Company or the
Operating Partnership, as applicable, their consummation of the transactions
contemplated herein or thereunder (including the Company’s sale and delivery of
the Shares and the Company’s issuance of the Warrant Shares upon exercise of the
Warrants), other than such as have been obtained, or will have been obtained at
the Closing Date. No stockholder approvals are required in connection with the
issuance and sale of the Securities or the Warrant Shares upon exercise of the
Warrants in accordance with the terms of the Warrant Agency Agreement, under the
rules of the New York Stock Exchange (“NYSE”).

 



 6 

 

 

(m)             Each of the Transaction Documents and the Management Agreement
has been duly authorized, executed and delivered by the Company and the
Operating Partnership, as applicable, and each is a legal, valid and binding
agreement of the Company and the Operating Partnership enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general equitable principles, and except to the extent that
the indemnification and contribution provisions, as applicable, contained in
Section 3.1 hereof and in the Registration Rights Agreement may be limited by
federal or state securities laws and public policy considerations in respect
thereof.

 

(n)               There are no actions, suits, proceedings, inquiries or
investigations pending or, to the knowledge of the Company or the Operating
Partnership, threatened against the Company or any Subsidiary or any of their
respective officers and directors or to which the properties, assets or rights
of any such entity are subject, at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority, arbitral panel or agency which could result in a judgment, decree,
award or order that could reasonably be expected to have a Material Adverse
Effect.

 

(o)               Moss Adams LLP, whose reports on the consolidated financial
statements of the Company and the Subsidiaries are filed with the Commission as
part of the SEC Reports, is, and was during the periods covered by its reports,
an independent registered public accounting firm as required by the Securities
Act and the Exchange Act and is registered with the Public Company Accounting
Oversight Board.

 

(p)               Each of the Company and the Subsidiaries has timely filed all
tax returns required to be filed (except in any case in which the failure to so
file would not reasonably be expected to result in a Material Adverse
Effect) and has paid all taxes required to be paid and any other assessment,
fine or penalty levied against it, to the extent that any of the foregoing would
otherwise be delinquent, except, in all cases, for any such tax, assessment,
fine or penalty that is being contested in good faith and except in any case in
which the failure to so pay would not reasonably be expected to result in a
Material Adverse Effect.

 

(q)               The descriptions in the SEC Reports of the legal or
governmental proceedings, contracts, leases and other legal documents therein
described present fairly the information required to be shown, and there are no
legal or governmental proceedings, contracts, leases, or other documents of a
character required to be described in the SEC Reports or to be filed as exhibits
to the SEC Reports which are not described or filed as required. All agreements
between the Company or any of the Subsidiaries and third parties expressly
referenced in the SEC Reports are legal, valid and binding obligations of the
Company or one or more of the Subsidiaries, enforceable in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.

 



 7 

 

 

(r)                Each of the Company and the Subsidiaries maintains insurance
(issued by insurers of recognized financial responsibility) of the types and in
the amounts generally deemed adequate for their respective businesses and
consistent with insurance coverage maintained by similar companies in similar
businesses, including, but not limited to, insurance covering real and personal
property owned or leased by the Company and the Subsidiaries against theft,
damage, destruction, acts of vandalism and all other risks customarily insured
against, all of which insurance is in full force and effect.

 

(s)                Each of the Company and the Subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any Law and in connection with the issuance and sale of
the Securities, the Warrant Shares to be issued upon exercise of the Warrants,
or the consummation by the Company and the Operating Partnership of the
transactions contemplated hereby, other than the registration of the Shares or
the Warrant Shares upon exercise of the Warrants under the Securities Act and
filing the Second Closing Articles Supplementary and the Articles of Amendment
with the SDAT, which has been or will be effected. Each of the Company and the
Subsidiaries has obtained all necessary licenses, authorizations, consents and
approvals from other persons required in order to conduct their respective
businesses as described in the SEC Reports, except to the extent that any
failure to have any such licenses, authorizations, consents or approvals, to
make any such filings or to obtain any such authorizations, consents or
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; neither the Company nor any of the Subsidiaries
is required by any applicable law to obtain accreditation or certification from
any governmental agency or authority in order to provide the products and
services which it currently provides or which it proposes to provide as set
forth in the SEC Reports; neither the Company, nor any of the Subsidiaries is in
violation of, in default under, or has received any notice regarding a possible
violation, default or revocation of any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries
the effect of which could reasonably be expected to result in a Material Adverse
Change; and no such license, authorization, consent or approval contains a
materially burdensome restriction that is not adequately disclosed in the SEC
Reports.

 

(t)                 Each of the Company and the Subsidiaries have good and
marketable title in fee simple to all real property, if any, and good title to
all personal property owned by them, in each case free and clear of all liens,
security interests, pledges, charges, encumbrances, mortgages and defects,
except such as are disclosed in the SEC Reports or such as do not materially and
adversely affect the value of such property and do not interfere with the use
made or proposed to be made of such property by the Company and the
Subsidiaries; and any real property and buildings held under lease by the
Company or any Subsidiary are held under valid, existing and enforceable leases,
with such exceptions as are disclosed in the SEC Reports or are not material and
do not interfere with the use made or proposed to be made of such property and
buildings by the Company or such Subsidiary.

 



 8 

 

 

(u)               The Company and each of the Subsidiaries maintain effective
internal control over financial reporting (as defined under Rules 13a-15 and
15d-15 under the Exchange Act) and a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; (iv) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (v) the interactive data in eXtensible
Business Reporting Language incorporated by reference in the SEC Reports fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto; and
since the date of the last audited financial statements of the Company included
in the SEC Reports, the Company is not aware of (a) any significant deficiency
or material weakness in the design or operation of its internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
to management and the Board of Directors, or (b) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

 

(v)               The Company and each of the Subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared, and (ii) are effective in all material respects to perform the
functions for which they were established.

 

(w)             There is and has been no failure on the part of the Company and
the Subsidiaries and any of the officers and directors of the Company and the
Subsidiaries, in their capacities as such, to comply in all material respects
with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder and with which the Company is required to
comply, including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(x)               Commencing with its taxable year ended December 31, 2014, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder
(“Code”); the present and contemplated method of operation of the Company and
the Subsidiaries does and will enable the Company to continue to meet the
requirements for qualification and taxation as a REIT under the Code for its
taxable year ending December 31, 2020, and thereafter and all statements
regarding the Company’s qualification and taxation as a REIT and descriptions of
the Company’s organization and method of operation (inasmuch as they relate to
the Company’s qualification and taxation as a REIT) set forth in the SEC Reports
are accurate and fair summaries of the legal or tax matters described therein in
all material respects. The Operating Partnership is treated as a disregarded
entity, and not as an association taxable as a corporation, for U.S. federal
income tax purposes. The Company has not been, is not and will use commercially
reasonable efforts not to be during any time that the Shares or Warrant Shares
are outstanding a “United States real property holding corporation” within the
meaning of Section 897(c) of the Code.

 



 9 

 

 

(y)               The Company and each Subsidiary owns or possesses adequate
licenses or other rights to use all patents, trademarks, service marks, trade
names, copyrights, software and design licenses, trade secrets, manufacturing
processes, other intangible property rights and know-how (collectively
“Intangibles”) necessary to entitle the Company and each Subsidiary to conduct
its business as described in the SEC Reports, and neither the Company nor any
Subsidiary has received notice of infringement of or conflict with (and neither
the Company nor any Subsidiary knows of any such infringement of or conflict
with) asserted rights of others with respect to any Intangibles which would
reasonably be expected to have a Material Adverse Effect.

 

(z)               Except for the financial advisory fee to Piper Sandler & Co.,
no brokerage or finder’s fees or commissions are or will be payable by the
Company or any of its subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated herein.

 

(aa)            Neither the Company nor any of its Subsidiaries is, and after
giving effect to the offering and sale of the Securities or the issuance of any
Warrant Shares following exercise of the Warrants will be, an “investment
company” or an entity “controlled” by an “investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended.

 

(bb)           The Securities conform in all material respects to the
descriptions thereof contained in the SEC Reports, this Agreement, the Warrant
Agency Agreement and the First Closing Articles Supplementary, the Second
Closing Articles Supplementary and the Articles of Amendment.

 

(cc)            Except as disclosed in the SEC Reports, there are no persons
with registration or other similar rights to have any equity or debt securities,
including securities which are convertible into or exchangeable for equity
securities, registered pursuant to any registration statement or otherwise
registered by the Company or the Operating Partnership under the Securities Act,
all of which registration or similar rights are fairly summarized in the SEC
Reports.

 



 10 

 

 

(dd)           Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, neither the Company nor the
Subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”). Each of
the Company and the Subsidiaries has all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements. There are no pending or, to the knowledge of the Company or
the Operating Partnership, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating to any Environmental Law
against the Company or the Subsidiaries. To the knowledge of the Company or the
Operating Partnership, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or the
Subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(ee)            Neither the Company nor any Subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wages and hours law, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which would reasonably be expected to have a Material
Adverse Effect.

 

(ff)              The Company and each of the Subsidiaries are in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or any of the Subsidiaries would have any
liability; the Company and each of the Subsidiaries have not incurred and do not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Section 412 or
4971 of the Code; and each “pension plan” for which the Company and each of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(gg)           Except as otherwise disclosed in the SEC Reports, there are no
outstanding loans, extensions of credit or advances or guarantees of
indebtedness by the Company or any of the Subsidiaries to or for the benefit of
any of the officers or directors of the Company or any of the Subsidiaries or
any of the members of the families of any of them.

 



 11 

 

 

(hh)           All securities issued by the Company, any of the Subsidiaries or
any trusts established by the Company or any Subsidiary, have been or will be
issued and sold in compliance with (i) all applicable federal and state
securities laws, (ii) the laws of the applicable jurisdiction of incorporation
of the issuing entity and, (iii) to the extent applicable to the issuing entity,
the requirements of the NYSE.

 

(ii)              No relationship, direct or indirect, exists between or among
the Company or any of the Subsidiaries on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company or any of the
Subsidiaries on the other hand, which is required by the Securities Act to be
described in the SEC Reports, which is not so described.

 

(jj)              There are no existing or, to the knowledge of the Company or
the Operating Partnership, threatened labor disputes with the employees of the
Company or any of the Subsidiaries which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; no labor dispute
exists between any officers of the Company or the Operating Partnership (each, a
“Company-Focused Professional”), on the one hand, and the employer of each such
individual on the other hand.

 

(kk)           Neither the Company nor the Operating Partnership nor, to the
best of the Company’s or the Operating Partnership’s knowledge, any employer of
any Company-Focused Professional has been notified that any such Company-Focused
Professional plans to terminate his or her employment with his or her employer;
neither the Company nor the Operating Partnership nor, to the best of the
Company’s knowledge, any Company-Focused Professional is subject to any
noncompete, nondisclosure, confidentiality, employment, consulting or similar
agreement that would be violated by the present or proposed business activities
of the Company, the Operating Partnership or the Manager as described in the SEC
Reports.

 

(ll)              Neither the Company nor any of the Subsidiaries, nor any
officer or director purporting to act on behalf of the Company or any of the
Subsidiaries, nor the Manager or its affiliates acting on behalf of the Company
or any of the Subsidiaries, has at any time (i) made any unlawful contributions
to any candidate for political office, or failed to disclose fully any such
contributions, in violation of law, (ii) made any payment to any state, federal
or foreign governmental officer or official, or other person charged with
similar public or quasi-public duties, other than payments required or allowed
by applicable law, (iii) made any payment outside the ordinary course of
business to any investment officer or loan broker or person charged with similar
duties of any entity to which the Company or any of the Subsidiaries sells or
from which the Company or any of the Subsidiaries buys loans or servicing
arrangements for the purpose of influencing such agent, officer, broker or
person to buy loans or servicing arrangements from or sell loans to the Company
or any of the Subsidiaries, or (iv) engaged in any transactions, maintained any
bank account or used any corporate funds except for transactions, bank accounts
and funds which have been and are reflected in the normally maintained books and
records of the Company and the Subsidiaries; neither the Company nor any of the
Subsidiaries or, to the knowledge of the Company or the Operating Partnership,
any director, officer, agent, employee or affiliate of such entities is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and the Subsidiaries and,
to the knowledge of the Company and the Operating Partnership, their affiliates
have conducted their businesses in compliance with the FCPA.

 



 12 

 

 

(mm)      Neither the Company nor the Subsidiaries, nor, to the Company’s or the
Operating Partnership’s knowledge, any employee or agent of the Company or the
Subsidiaries, has made any payment of funds of the Company or the Subsidiaries
or received or retained any funds in violation of any law, rule or regulation,
including without limitation, the “know your customer” and anti-money laundering
laws of any jurisdiction (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company or the Operating Partnership, threatened.

 

(nn)           Neither the Company nor the Subsidiaries, nor, to the knowledge
of the Company or the Operating Partnership, any director, officer, agent,
employee or affiliate of the Company or the Subsidiaries, nor the Manager or its
affiliates acting on behalf of the Company or the Operating Partnership, is
currently subject to any U.S. sanctions administered by the United States
Government, including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); and the Company will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject of Sanctions or in any other manner that will result in
a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and the Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any country subject to
Sanctions.

 

(oo)           Subsequent to the respective dates as of which information is
given in the SEC Reports, and except as may be otherwise stated in such
documents, there has not been (A) any Material Adverse Change or any development
that could reasonably be expected to result in a Material Adverse Change,
whether or not arising in the ordinary course of business, (B) any transaction
that is material to the Company and the Subsidiaries taken as a whole,
contemplated or entered into by the Company or any of the Subsidiaries, (C) any
obligation, contingent or otherwise, directly or indirectly incurred by the
Company or any Subsidiary that is material to the Company and the Subsidiaries
taken as a whole, or (D) any dividend or distribution of any kind declared, paid
or made by the Company on any class of its capital stock or by the Operating
Partnership on its Units.

 



 13 

 

 

2.2              Representations and Warranties of the Manager. The Manager
hereby makes the following representations and warranties to the Purchasers as
of the date hereof and the Closing Date, unless otherwise specified:

 

(a)               As of the date of this Agreement, the Manager has no plan or
intention to materially alter its investment policy, investment allocation
policy or exclusivity policy with respect to the Company as described in the SEC
Reports.

 

(b)               The Manager has been duly organized and is validly existing as
a limited liability company in good standing under the laws of the state of
Delaware with full power and authority to own its respective properties and to
conduct its respective businesses as described in the SEC Reports, and to
execute and deliver the Transaction Documents, as applicable, and to consummate
the transactions contemplated herein and therein.

 

(c)               The Manager is duly qualified or licensed and in good standing
in each jurisdiction in which it conducts its businesses or in which it owns or
leases real property or otherwise maintains an office and in which the failure,
individually or in the aggregate, to be so qualified or licensed would have a
material adverse effect on the assets, business, operations, earnings,
prospects, properties or condition (financial or otherwise) of the Manager (any
such effect or change, where the context so requires, is hereinafter called a
“Manager Material Adverse Effect” or “Manager Material Adverse Change”).

 

(d)               The Manager is in compliance in all material respects with all
applicable laws, rules, regulations, orders, decrees and judgments, including
those relating to transactions with affiliates.

 

(e)               The Manager is not in breach of or in default under (nor has
any event occurred which with notice, lapse of time, or both would constitute a
breach of, or default under), (i) its operating agreement, bylaws or other
similar organizational documents (the “Manager Organizational Documents”), (ii)
the performance or observance of any obligation, agreement, covenant or
condition contained in any license, indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument to which the Manager is a
party or by which any of it or its respective properties is bound (together with
the Manager Organizational Documents, the “Manager Agreements”), or (iii) any
Law applicable to the Manager, except, in the case of clauses (ii) and (iii)
above, for such breaches or defaults which would not, individually or in the
aggregate, reasonably be expected to have a Manager Material Adverse Effect.

 

(f)                The execution, delivery and performance of the Transaction
Documents, as applicable, and consummation of the transactions contemplated
herein and therein, and compliance by the Manager with its obligations hereunder
and the Management Agreement will not (A) conflict with, or result in any breach
of, or constitute a default under (nor constitute any event which with notice,
lapse of time, or both would constitute a breach of, or default under), (i) any
provision of the Manager Organizational Documents, or (ii) any provision of any
contract, license, indenture, mortgage, deed of trust, loan or credit agreement
or other agreement or instrument to which the Manager is a party or by which any
of it or its respective properties may be bound or affected, or under any Law
applicable to the Manager, except in the case of this clause (ii) for such
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Manager Material Adverse Effect; or (B) result
in the creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Manager.

 



 14 

 

 

(g)               Each of the Transaction Documents, as applicable, and the
Management Agreement has been duly authorized, executed and delivered by the
Manager and each is a legal, valid and binding agreement of the Manager
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and except to
the extent that the indemnification and contribution provisions, as applicable,
contained in Section 3.1 hereof and in the Registration Rights Agreement may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

 

(h)               The Manager has all necessary licenses, authorizations,
consents and approvals and has made all necessary filings required under any
Law, and has obtained all necessary authorizations, consents and approvals from
other persons, required in order to conduct its business as described in the SEC
Reports, except to the extent that any failure to have any such licenses,
authorizations, consents or approvals, to make any such filings or to obtain any
such authorizations, consents or approvals would not, individually or in the
aggregate, reasonably be expected to have a Manager Material Adverse Effect; the
Manager is not required by any applicable law to obtain accreditation or
certification from any governmental agency or authority in order to provide the
products and services which it currently provides or which it proposes to
provide as set forth in the SEC Reports; the Manager is not in violation of, in
default under, or has received any notice regarding a possible violation,
default or revocation of any such license, authorization, consent or approval or
any federal, state, local or foreign law, regulation or rule or any decree,
order or judgment applicable to the Manager the effect of which could reasonably
be expected to result in a Manager Material Adverse Change; and no such license,
authorization, consent or approval contains a materially burdensome restriction
that is not adequately disclosed in the SEC Reports.

 

(i)                 None of the Manager or any of its respective directors,
officers, representatives or affiliates has taken, nor will take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities or the Warrant Shares to be issued upon exercise of the Warrants,
or to result in a violation at Regulation M under the Exchange Act.

 

(j)                 The Manager maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) the transactions
that may be effectuated by it on behalf of the Company pursuant to its duties
set forth in the Management Agreement will be executed in accordance with
management’s general or specific authorization and (ii) access to the Company’s
assets is permitted only in accordance with its management’s general or specific
authorization.

 



 15 

 

 

(k)               There are no actions, suits, proceedings, inquiries or
investigations pending or, to the knowledge of the Manager, threatened against
the Manager or any of its respective officers and directors or to which the
properties, assets or rights of any such entity are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitral panel or agency which
could result in a judgment, decree, award or order reasonably likely to result
in a Manager Material Adverse Effect.

 

(l)                 The Manager is not required to register as an investment
adviser with the Commission under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”), and is not prohibited by the Advisers Act, or the
rules and regulations thereunder, from performing its obligations under the
Management Agreement as described in the SEC Reports and the Management
Agreement.

 

2.3              Representations, Warranties and Covenants of the Purchasers.
Each of the Purchasers, severally but not jointly, represent and warrant to, and
covenant with, the Company and the Operating Partnership, as of the date of this
Agreement and the Closing Date, that:

 

(a)               Experience. (i) Such Purchaser is knowledgeable, sophisticated
and experienced in financial and business matters in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and comparable entities and has
the ability to bear the economic risks of an investment in the Securities; (ii)
such Purchaser is acquiring the Securities in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing any Securities or any arrangement or understanding
with any other persons regarding the distribution of any Securities (this
representation and warranty does not limit such Purchaser’s right to sell in
compliance with the Securities Act and the rules and regulations promulgated
under the Exchange Act and the Securities Act (together, the “Rules and
Regulations”)); (iii) such Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any Securities, nor will such
Purchaser engage in any Short Sale (as defined below) that results in a
disposition of any Securities by such Purchaser, except in compliance with the
Securities Act and the Rules and Regulations and any applicable state securities
laws; (iv) at the Closing Date, such Purchaser has completed or caused to be
completed the Resale Registration Statement Questionnaire attached hereto as
part of Appendix I, for use in preparation of the registration statement to be
filed pursuant to the Registration Rights Agreement (the “Resale Registration
Statement”), and the answers thereto are true and correct in all material
respects as of the Closing Date and such Purchaser will notify the Company
immediately of any material change in any such information provided in the
Resale Registration Statement Questionnaire until such time as such Purchaser
has sold all of its Warrant Shares, if any, or until the Company is no longer
required to keep the Resale Registration Statement effective; provided, that
such Purchaser shall not be required to update the number of securities held by
such Purchaser; (v) any other written information furnished to the Company by or
on behalf of such Purchaser expressly for inclusion in the Resale Registration
Statement will be true and correct in all material respects as of the date such
other written information is provided and such Purchaser will notify the Company
immediately of any material change in any such other written information until
such time as such Purchaser has sold all of its Warrant Shares, if any, or until
the Company is no longer required to keep the Resale Registration Statement
effective; and (vi) such Purchaser has had an opportunity to discuss this
investment with representatives of the Company and ask questions of them.

 



 16 

 

 

(b)               Institutional Accredited Investor. Such Purchaser is an
institutional accredited investor (as defined in Rule 501(a) of Regulation D
under the Securities Act).

 

(c)               Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of the Securities Act, the Rules and
Regulations and state securities laws and that the Company is relying upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 

(d)               No Reliance. In making a decision to purchase the Securities,
such Purchaser: (i) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving securities; (ii) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons; and (iii)
confirms that it has undertaken an independent analysis of the merits and risks
of an investment in the Company, based on such Purchaser’s own financial
circumstances.

 

(e)               Confidentiality. Such Purchaser understands that the existence
and nature of all conversations regarding the Company and this offering (such
information, together with the Transaction Documents and the information
described in the following sentence, the “Confidential Information”) must be
kept strictly confidential. In addition to the above, such Purchaser shall
maintain in confidence the receipt and content of any notice of a Suspension (as
defined in Section 2.3(j) below). Notwithstanding the foregoing, any Purchaser
may disclose Confidential Information: (i) to potential purchasers of equity
securities of such Purchaser or its Affiliates, provided that the recipient has
agreed to abide and be bound by the provisions hereof or is otherwise bound by
confidentiality obligations; (ii) to such Purchaser’s direct or indirect limited
partners, members and stockholders and existing and prospective investors in
connection with their reporting, marketing and fundraising activities and their
respective tax, legal and accounting and other advisors that need to know such
information, provided, in each case, that the recipient has agreed to abide and
be bound by the provisions hereof or is otherwise bound by confidentiality
obligations; (iii) as is required to be disclosed by order of a court of
competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation, provided
that, to the extent permitted by law, such Purchaser required to make such
disclosure shall provide to the Company prompt notice of such disclosure, other
than filings made publicly with the Commission, which shall be deemed to have
been provided to the Company by virtue of such filing; and (iv) to any person in
connection with the enforcement of the terms of this Agreement or the other
agreements contemplated hereby. Nothing herein shall limit disclosure of
information by a Purchaser or its Affiliates in connection with a routine audit
or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor with authority over such
Purchaser or its Affiliates that does not specifically reference the Company or
the Confidential Information. For purposes of this Section 2.3(e), “Confidential
Information” shall not include any information that: (i) is or becomes generally
available to the public other than as a result of a disclosure by such Purchaser
or any of its Affiliates or representatives in breach of this Section 2.3(e),
(ii) was in such Purchaser’s possession prior to being furnished to such
Purchaser by or on behalf of the Company, or (iii) is disclosed to a Purchaser
or its Affiliates following the date hereof by a person that is not bound by an
obligation or duty of confidentiality to the Company or any of its Subsidiaries
to the knowledge of such Purchaser or its Affiliates after reasonable inquiry.

 



 17 

 

 

(f)                Investment Decision. Such Purchaser understands that nothing
in this Agreement or any other materials presented to such Purchaser in
connection with the purchase and sale of the Securities constitutes legal, tax
or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.

 

(g)               Risk of Loss. Such Purchaser understands that its investment
in the Securities involves a significant degree of risk, including a risk of
total loss of such Purchaser’s investment, and such Purchaser has full
cognizance of and understands all of the risk factors related to such
Purchaser’s purchase of the Securities, including the risk factors set forth in
the SEC Reports.

 

(h)               Legends. Such Purchaser understands that, until such time as
the Securities and any Warrant Shares may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold and except if and to the
extent otherwise provided below in this Section 2.3, the Securities and any
Warrant Shares will bear a restrictive legend in substantially the following
form:

 

“THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 



 18 

 

 

Further, such Purchaser understands that any Securities or Warrant Shares held
by Flexpoint Special Assets Fund, L.P., an affiliate of the Company, will bear
an additional restrictive legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE OWNED BY A PERSON OR PERSONS WHO
MAY BE CONSIDERED AN AFFILIATE FOR PURPOSES OF RULE 144 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”). NO OFFER, SALE, TRANSFER OR ASSIGNMENT OF THESE
SHARES OR ANY INTEREST THEREIN MAY BE MADE UNLESS THE ISSUER HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO IT THAT THE SHARES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE ACT OR ANOTHER APPLICABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

 

The Shares and Warrant Shares shall not be required to contain any legend
(including the legends set forth above in this Section 2.3 hereof) while a
registration statement (including the Resale Registration Statement) covering
the resale of such Shares and Warrant Shares is effective under the Securities
Act.

 

The Company shall cause its counsel to issue a legal opinion to the Transfer
Agent if required by the Transfer Agent to effect the removal of the legends
hereunder, provided that such legends are not required pursuant to the foregoing
provisions of this paragraph.

 

(i)                 Stop Transfer. When issued, the Securities purchased
hereunder and any Warrant Shares will be subject to a stop transfer order with
the Transfer Agent that restricts the transfer of such shares except upon
receipt by the Transfer Agent, in accordance with the provisions of Section
2.3(j) below, of a written confirmation from such Purchaser to the effect that
such Purchaser has satisfied its prospectus delivery requirements or upon
receipt by the Transfer Agent of written instructions from the Company
authorizing such transfer.

 

(j)                 Public Sale or Distribution. Such Purchaser hereby covenants
with the Company not to make any sale of the Shares and Warrant Shares under the
Resale Registration Statement without complying with the provisions of this
Agreement and without effectively causing the prospectus delivery requirement
under the Securities Act to be satisfied (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule). Such
Purchaser acknowledges that there may occasionally be times when the Company
must suspend the use of the prospectus (the “Prospectus”) forming a part of the
Resale Registration Statement (a “Suspension”) until such time as an amendment
to the Resale Registration Statement has been filed by the Company and declared
effective by the Commission, or until such time as the Company has filed an
appropriate report with the Commission pursuant to the Exchange Act. Without the
Company’s prior written consent, such Purchaser shall not use any written
materials to offer the Shares or Warrant Shares for resale other than the
Prospectus, including any “free writing prospectus” as defined in Rule 405 under
the Securities Act. Such Purchaser covenants that it will not sell any Shares or
Warrant Shares pursuant to said Prospectus during the period commencing at the
time when the Company gives such Purchaser written notice of the Suspension of
the use of said Prospectus and ending at the time when the Company gives such
Purchaser written notice that such Purchaser may thereafter effect sales
pursuant to said Prospectus. Notwithstanding the foregoing, the Company agrees
that no Suspension shall be for a period of longer than 90 consecutive days, and
no Suspension shall be for a period longer than 120 days in the aggregate in any
360-day period. Such Purchaser further covenants to notify the Company promptly
of the sale of all of its Shares or Warrant Shares. At any time that such
Purchaser is an affiliate of the Company, any resale of the Shares or Warrant
Shares that purports to be effected under Rule 144 shall comply with all of the
requirements of such rule, including the “manner of sale” requirements set forth
in Rule 144(f).

 



 19 

 

 

(k)               Authority; Validity; Enforcement. Such Purchaser further
represents and warrants to, and covenants with, the Company that (i) such
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, (ii) the making and performance of this Agreement by such
Purchaser and the consummation of the transactions herein contemplated will not
violate any applicable provision of the organizational documents of such
Purchaser or conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which such Purchaser is a party or, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to such Purchaser, (iii) no consent, approval, authorization
or other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of such Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of such Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification and
contribution provisions, as applicable, contained in Section 3.1 hereof and
within the Registration Rights Agreement may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining such Purchaser from entering into
or engaging in any of the transactions contemplated by this Agreement.

 

(l)                 Certain Transactions. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (“Short Sales”), of the securities of the
Company during the period commencing as of December 31, 2019 and ending
immediately prior to the execution hereof.

 



 20 

 

 

(m)             Access to Information. Such Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto), the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(n)               Material Non-Public Information. Each Purchaser hereby
acknowledges that it has not received from the Company or otherwise any material
non-public information about the Company. Each Purchaser further acknowledges
that it and its representatives are aware that the U.S. securities laws prohibit
any person who has material non-public information about an issuer from
purchasing or selling, directly or indirectly, securities of such issuer
(including entering into hedge transactions involving such securities), or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

(o)               Tax Matters. Each Purchaser represents that either (i) such
Purchaser is a “United States person” within the meaning of Section 7701(a)(30)
of the Code, or (ii) taking into account ownership of the Warrant Shares and any
common stock of the Company owned by such Holder of the Warrants, such Purchaser
would not be a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code. The parties agree that ownership of Shares
shall not be taken into account in making the determination under Section
2.3(o)(ii).

 

(p)               Outstanding Option. Each Purchaser hereby acknowledges and
consents to the right of the existing holders of the outstanding Series A
Preferred Stock and Series B Preferred Stock to exercise their option to
purchase up to 800,000 shares of Preferred Stock (collectively, the “Option
Shares”) at the liquidation preference of $25.00 per share for an aggregate
purchase price of up to $20,000,000 and be issued warrants corresponding to the
number of exercised Option Shares of each series of Preferred Stock.

 



 21 

 

 

ARTICLE III.

INDEMNIFICATION

 

3.1              Indemnification.

 

(a)               For the purpose of this Section 3.1 and Section 4.9: the term
“Purchaser/Affiliate” shall mean any affiliate of any Purchaser, including a
transferee who is an affiliate of any Purchaser, and any person who controls any
Purchaser or any affiliate of any Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act.

 

(b)               The Company and the Operating Partnership, jointly and
severally, agree to indemnify and hold harmless each Purchaser and each
Purchaser/Affiliate, against any losses, claims, actions, damages, liabilities
or expenses (including the reasonable cost of investigation and any legal,
attorneys or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim) (collectively,
“Losses”), joint or several, to which any Purchaser or Purchaser/Affiliates may
become subject or incur, under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company, which consent shall not be
unreasonably withheld or delayed), insofar as any such Losses (or actions in
respect thereof as contemplated below) (i) arise out of or are based in whole or
in part on any breach in the representations, warranties and covenants of the
Company, the Operating Partnership or the Manager contained in this Agreement,
or any failure of the Company to perform its obligations hereunder or under law;
and (ii) arise out of or are based in whole or in part on any application or
other document, or any amendment or supplement thereto, executed by the Company,
the Operating Partnership or the Manager or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction (domestic or
foreign) in order to qualify the Securities or the Warrant Shares issuable upon
exercise of the Warrants under the securities or blue sky laws thereof or filed
with the Commission or any securities association or securities exchange, and
will promptly reimburse each Purchaser and each Purchaser/Affiliate for any
legal and other expenses as such expenses are reasonably incurred by such
Purchaser or such Purchaser/Affiliate in connection with investigating,
defending or preparing to defend, settling, compromising or paying any such
Losses; provided, however, that neither the Company nor the Operating
Partnership will be liable for amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
written consent of the Company, which consent shall not be unreasonably withheld
or delayed, and neither the Company nor the Operating Partnership will be liable
in any such case to the extent that any such Losses arise out of or are based
upon (A) the failure of any Purchaser to comply with the covenants and
agreements contained in Section 2.3 hereof; or (B) the breach in the
representations or warranties made by any Purchaser herein. The indemnity
agreement set forth in this Section 3.1(b) shall be in addition to any liability
to which the Company, the Operating Partnership or the Manager may otherwise
have.

 

(c)               Each Purchaser, severally and not jointly, will indemnify and
hold harmless the Company, each of its directors, each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the Operating Partnership against any Losses
to which the Company, each of its directors, each controlling person or the
Operating Partnership may become subject or incur, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation) insofar as
such Losses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) the failure of such Purchaser to comply with the covenants
and agreements contained in Section 2.3 hereof; or (ii) any breach in the
representations or warranties made by such Purchaser herein.

 



 22 

 

 

(d)               Promptly after receipt by an indemnified party under this
Section 3.1 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 3.1 promptly notify each such indemnifying
party in writing thereof, but the failure or delay to notify such indemnifying
parties will not relieve such indemnifying parties from any liability that they
may have to any indemnified party under the indemnity agreement contained in
this Section 3.1, except to the extent that its ability to defend is actually
impaired by such failure or delay. In case any such action is brought against
any indemnified party and such indemnified party seeks or intends to seek
indemnity from any indemnifying party, the indemnifying party will be entitled
to participate in, and, to the extent that it may wish, jointly with all other
indemnifying parties similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party, and the
indemnifying party and the indemnified party shall have reasonably concluded,
based on the advice of counsel reasonably satisfactory to the indemnifying
party, that there may be a conflict of interest between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party (in which case the Company shall not have the right to
direct the defense of such action on behalf of the indemnified party or parties
or the named parties in any such proceeding (including any impleaded parties
included by the Company and the indemnified person)), the indemnified party or
parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 3.1 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to any one
action or series of related actions in the same jurisdiction (other than local
counsel in any such jurisdiction)) or (ii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party. In no event shall any indemnifying
party be liable for any settlement or in respect of any amounts paid in
settlement of any claim, action or proceeding unless the indemnifying party
shall have approved in writing the terms of such settlement; provided, however,
that such consent shall not be unreasonably withheld or delayed. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened claim, action or proceeding in
respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all Losses that are the subject matter of such claim, action or proceeding,
unless such settlement (x) includes an unconditional release of such indemnified
party, in form and substance reasonably satisfactory to such indemnified party,
from all liability on claims that are the subject matter of the subject claim,
action or proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



 23 

 

 

ARTICLE IV.

MISCELLANEOUS

 

4.1              Consent of Holders of Outstanding Preferred Stock. Each of the
holders of the outstanding shares of Series A Preferred Stock and Series B
Preferred Stock hereby irrevocably waives the preemptive right set forth in
Section 10 of the First Closing Articles Supplementary and all other rights set
forth therein with respect to the sale and issuance of the Securities as set
forth in this Agreement. Further, each of the holders of the outstanding shares
of Series A Preferred Stock and Series B Preferred Stock hereby consent to and
approve the Amendment and the filing of the Second Closing Articles
Supplementary and the Articles of Amendment with the SDAT.

 

4.2              Fees and Expenses. Except as set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any exercise notice delivered by a Purchaser),
stamp taxes and other taxes and duties levied in connection with the delivery of
the Securities and any Warrant Shares upon the exercise of the Warrants to the
Purchasers.

 

4.3              Tax Treatment for the Warrants. Unless otherwise required by
applicable law, the Company and each of the Purchasers agree to treat each
Warrant as a debt instrument for U.S. federal income tax purposes with stated
interest rate of 0%, maturity date of August 7, 2023, and such issue prices and
stated redemption prices at maturity as set forth with respect to each Purchaser
in Schedule III hereto. In connection with any permitted transfer of a Warrant
in compliance with the terms of the Warrant and the Warrant Agency Agreement,
the transferor shall cause the transferee to acknowledge and agree to the tax
treatment for the Warrants pursuant to this Section 4.3 and shall share Schedule
III hereto with the transferee.

 

4.4              Tax Reporting. The Company does not intend to issue IRS Form
1099-DIV to the Purchasers with respect to accruals of dividends in respect of
the Series A Shares that are not paid in cash.

 

4.5              Entire Agreement. This Agreement, together with the exhibits
and schedules hereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



 24 

 

 

4.6              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via electronic mail
at or prior to 5:30 p.m. (New York City time) on a day on which the NYSE is open
for trading (“Trading Day”), (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via electronic mail
on a day that is not a Trading Day or later than 5:30 p.m. (New York City time)
on any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

 

4.7              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company, the Operating Partnership and each of the Purchasers. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

4.8              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

4.9              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. No party to this Agreement may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each other party to
this Agreement (other than by merger). Notwithstanding the foregoing, no prior
written consent shall be required for any Purchaser to assign this Agreement or
any rights or obligations hereunder to a Purchaser/Affiliate.

 

4.10          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action, suit or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 



 25 

 

 

4.11          Survival of Agreements and Representations and Warranties.
Notwithstanding any investigation made by any party to this Agreement, all
covenants and agreements made by the Company, the Operating Partnership and the
Purchasers herein shall survive the execution of this Agreement, the delivery to
the Purchasers of the Securities and the payment therefor. All representations
and warranties, made by the Company, the Operating Partnership and the
Purchasers herein shall survive the execution of this Agreement, the delivery to
the Purchasers of the Securities and the payment therefor.

 

4.12          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

4.13          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

4.14          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchasers
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

4.15          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto.

 

4.16          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 



 26 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

GREAT AJAX CORP. Address for Notice:     9400 SW Beaverton-Hillsdale Hwy, Suite
131 Beaverton, Oregon 97005 Attn: Lawrence Mendelsohn Email:
larry@aspencapital.com

 

By: /s/ Lawrence Mendelsohn Name: Lawrence Mendelsohn   Title: Chief Executive
Officer  

 

GREAT AJAX OPERATING PARTNERSHIP L.P. Address for Notice:     9400 SW
Beaverton-Hillsdale Hwy Suite 131 Beaverton, Oregon 97005 Attn: Lawrence
Mendelsohn Email: larry@aspencapital.com

 

By: /s/ Lawrence Mendelsohn Name: Lawrence Mendelsohn   Title: Member  

 

THETIS ASSET MANAGEMENT LLC Address for Notice:     9400 SW Beaverton-Hillsdale
Hwy Suite 131 Beaverton, Oregon 97005 Attn: Lawrence Mendelsohn Email:
larry@aspencapital.com

 

By: /s/ Lawrence Mendelsohn Name: Lawrence Mendelsohn   Title: Manager  

 

With a copy to (which shall not constitute notice):

 

Anna T. Pinedo

Mayer Brown LLP

1221 Avenue of the Americas

New York, NY 10020

Tel: (212) 506-2275

Fax: (212) 849-5767

Email: apinedo@mayerbrown.com



 

Signature Page to Securities Purchase Agreement

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

FLEXPOINT SPECIAL ASSETS FUND, L.P.

 

By: Flexpoint Special Assets Management, L.P. Its: General Partner     By:
Flexpoint Ultimate Special Assets Management, LLC Its: General Partner

 

 

By: /s/ Stephen H. Haworth Name: Stephen H. Haworth   Title: Chief Financial
Officer   Email: shaworth@flexpointford.com  

Facsimile: 312-327-4525

 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

c/o Flexpoint Ford LLC
676 N. Michigan Avenue, Suite 3300

Chicago, IL 60611

Telephone: 312-327-4520

Facsimile: 312-327-4525

Email: sbegleiter@flexpointford.com

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle St.

Chicago, IL 60654

Telephone: 312-862-2000

Facsimile: 312-862-2200

Attention: Kevin W. Mausert, P.C.

 

EIN:

 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MAGNETAR CONSTELLATION FUND V LLC

 

By: MAGNETAR FINANCIAL LLC, its manager

 

By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel 

 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar Constellation Fund V LLC
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN: 47-2215628

 



Signature Page to Securities Purchase Agreement

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MAGNETAR CONSTELLATION FUND V LTD

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 



By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel 



 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar Constellation Fund V Ltd
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN: 98-1223751

 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MAGNETAR LONGHORN FUND LP

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 



By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel 



 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar Longhorn Fund LP
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN: 83-2065960

 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

By: MAGNETAR FINANCIAL LLC, its general partner

 



By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel 



 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar Structured Credit Fund, LP
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN: 32-0236706



 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ITHAN CREEK MASTER INVESTORS (CAYMAN) L.P.

 

By: Wellington Management Company LLP, as investment advisor

 

By:

/s/ Peter McIsaac

  Name: Peter McIsaac  Title: Managing Director & Counsel  Email:    Facsimile: 
   

 

Jurisdiction of Purchaser’s Executive Offices: Cayman

 

Address for Notice to Purchaser:

 

Ithan Creek Master Investors (Cayman) L.P.
c/o Wellington Management Company LLP
Legal and Compliance
280 Congress Street
Boston, MA 02210

Telephone Number: (617) 790-7429

Attn: Peter McIsaac

E-mail: #legal-ecm@wellington.com

 

 

EIN:

 





Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BAY POND PARTNERS, L.P.

 

By: Wellington Management Company LLP, as investment advisor

 

By:

/s/ Peter McIsaac

  Name: Peter McIsaac  Title: Managing Director & Counsel  Email:    Facsimile: 
  

 

Jurisdiction of Purchaser’s Executive Offices: Delaware

 

Address for Notice to Purchaser:

 

Bay Pond Partners, L.P.

c/o Wellington Management Company LLP
Legal and Compliance
280 Congress Street
Boston, MA 02210

Telephone Number: (617) 790-7429

Attn: Peter McIsaac

E-mail: #legal-ecm@wellington.com

 

EIN:



 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above (joinder in this Securities Purchase Agreement by
the undersigned is solely for purposes of Section 4.1).

 

MAGNETAR SC FUND LTD

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 

By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel  Email:
fisecuritynotices@magnetar.com  Facsimile:  (847) 269-2064 

 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar SC Fund Ltd
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN:

 



Signature Page to Securities Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above (joinder in this Securities Purchase Agreement by
the undersigned is solely for purposes of Section 4.1).

 

MAGNETAR XING HE MASTER FUND LTD

 

By: MAGNETAR FINANCIAL LLC, its investment manager

 

By: /s/ Karl Wachter  Name: Karl Wachter  Title: General Counsel  Email:
fisecuritynotices@magnetar.com  Facsimile:  (847) 269-2064 

 

Jurisdiction of Purchaser’s Executive Offices: Illinois

 

Address for Notice to Purchaser:

 

Magnetar Xing He Master Fund Ltd
c/o Magnetar Financial LLC
1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Telephone: (847) 905-4400

Facsimile: (847) 269-2064

Email: fisecurity@magnetar.com

 

EIN:

 



Signature Page to Securities Purchase Agreement

 

 

SCHEDULE I

 

Purchasers

 

 

Purchaser 

Number of
Series A

Shares

  

Number of
Series B

Shares

  

Number of

Series A
Warrants

  

Number of

Series B

Warrants

  

Purchase

Price

  Bay Pond Partners, L.P.   200,000         250,000        $5,000,000  Flexpoint
Special Assets Fund, L.P.   400,000         500,000        $10,000,000  Ithan
Creek Master Investors (Cayman) L.P.   140,000         175,000       
$3,500,000  Magnetar Constellation Fund V LLC   96,400         120,500       
$2,410,000  Magnetar Constellation Fund V Ltd.        87,600         109,500  
$2,190,000  Magnetar Longhorn Fund LP   87,600         109,500       
$2,190,000  Magnetar Structured Credit Fund, LP   188,400         235,500       
$4,710,000  Total   1,112,400    87,600    1,390,500    109,500   $30,000,000 

 



Schedule I

 

 

SCHEDULE II

 

Subsidiaries

 

Great Ajax Operating LLC

 

Great Ajax Operating Partnership L.P.

 

GA-TRS LLC

 

Great Ajax Funding LLC

 

AJX Mortgage Trust I

 

AJX Mortgage Trust II

 

GAJX Real Estate LLC

 

Great Ajax II Operating Partnership LP

 

Great Ajax II REIT Inc.

 

Great Ajax II Depositor LLC

 



Schedule II

 

 

SCHEDULE III

 

Tax Issue Price and Stated Redemption Price at Maturity

 

Purchaser  Tax Issue Price  

Stated Redemption

Price at Maturity

  Bay Pond Partners, L.P.  $377,964.32   $1,746,875.00  Flexpoint Special Assets
Fund, L.P.  $755,928.64   $3,493,750.00  Ithan Creek Master Investors (Cayman)
L.P.  $264,575.02   $1,222,812.50  Magnetar Constellation Fund V LLC 
$182,178.80   $841,993.75  Magnetar Constellation Fund V Ltd.  $167,258.28  
$925,275.00  Magnetar Longhorn Fund LP  $165,548.37   $765,131.25  Magnetar
Structured Credit Fund, LP  $356,042.39   $1,645,556.25 

 



Schedule III

 

 

EXHIBIT A

 

FORM OF SERIES A WARRANT

 



 

 

 

EXHIBIT B

 

FORM OF SERIES B WARRANT

 



 

 

 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 



 

 

 

EXHIBIT D

 

FORM OF OPINION OF MAYER BROWN LLP

 

 

1.                  The Company is a corporation duly incorporated and validly
existing under and by virtue of the laws of the State of Maryland and is in good
standing with the State Department of Assessments and Taxation of Maryland. The
Company has all corporate power and authority to execute, deliver and perform
each of the Transaction Agreements to which it is a party.

 

2.                  The Manager is duly organized and validly existing as a
limited liability company and in good standing under the laws of the State of
Delaware. The Manager has all limited liability company power and authority to
execute, deliver and perform each of the Transaction Agreements to which it is a
party.

 

3.                  Each Significant Subsidiary is duly incorporated, organized
and validly existing as a corporation, limited partnership or limited liability
company and in good standing, under the laws of its jurisdiction of
organization. The Operating Partnership has all limited partnership power and
authority to execute, deliver and perform each of the Transaction Agreements to
which it is a party.

 

4.                  The execution, delivery and performance by each of the Ajax
Parties, as the case may be, of each of the Transaction Agreements to which such
entity is a party have each been duly authorized by all necessary corporate,
limited liability company or limited partnership action, as applicable, of such
entity, and each of the Transaction Agreements to which each such entity is a
party has been duly executed and delivered on behalf of the Company and the
Operating Partnership, as applicable.

 

5.                  Assuming due authorization, execution and delivery by the
other parties thereto, each of the Transaction Agreements to which any of the
Ajax Parties is a party constitutes a valid and binding obligation of such Ajax
Party, as applicable, enforceable against it, as applicable, in accordance with
the terms of such Transaction Agreement.

 

6.                  The shares of Preferred Stock have been duly authorized by
all necessary corporate action of the Company and, when issued in accordance
with the provisions of the Securities Purchase Agreement, will be validly
issued, fully paid and non-assessable, free and clear of any pledge, lien,
encumbrance, security interest or other claim.

 

7.                  The Warrants have been duly authorized by all necessary
corporate action of the Company and, when duly executed and delivered in
accordance with the provisions of the Warrant Agency Agreement, constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

8.                  The Warrant Shares have been duly authorized by all
necessary corporate action of the Company and reserved for issuance upon
exercise of the Warrants and, when issued and delivered against payment therefor
pursuant to the Warrants, will be validly issued, fully-paid and non-assessable.

 



Exhibit D-1

 

 

9.                  The execution, delivery and performance by each of the Ajax
Parties of each of the Transaction Agreements to which it is a party, the
issuance, sale and delivery of the Shares, the Warrants and the Warrant Shares
(assuming valid and proper exercise of the Warrants in accordance with the terms
of the Warrant Agency Agremeent), by the Company, the consummation by the Ajax
Parties of the transactions contemplated by the Transaction Agreements, and
compliance by the Ajax Parties with the terms and provisions of the Transaction
Agreements do not (a) require any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any executive,
legislative, judicial, administrative or regulatory body, other than as have
been obtained or made and are in full force and effect or (b) conflict with, or
result in any breach of or constitute a default under (nor constitute any event
which with notice, lapse of time, or both would constitute a breach of, or
default under), (i) any provision of its organizational documents, (ii) any
provision of any license, indenture, mortgage, deed of trust, bank loan or
credit agreement or other agreement or instrument to which any of the Ajax
Parties is a party or by which it or its respective properties may be bound or
affected, or (iii) any U.S. federal, state, local or foreign law, regulation or
rule or any decree, judgment, permit or order applicable to any of the Ajax
Parties or its properties, except in the case of clauses (a) or (b)(ii) or
(b)(iii) for such conflicts, breaches or defaults which have been validly waived
or would not reasonably be expected to have a Material Adverse Effect or result
in the creation or imposition of any material lien, charge, claim or encumbrance
upon any property or asset of the Company.

 

10.              The filing of the Second Closing Articles Supplementary and the
Articles of Amendment relating to each of the Series A Preferred Stock and the
Series B Preferred Stock has been duly authorized by all necessary corporation
action on the part of the Company.

 

11.              Assuming the accuracy of the representations and warranties of
the Purchasers contained in the Securities Purchase Agreement, the offer and
sale of the Preferred Stock and the Warrants by the Company to the Purchasers
and the issuance of the Warrant Shares upon exercise of the Warrants are exempt
from the registration requirements of the Securities Act of 1933, as amended.

 

12.              Each of the Company and the Operating Partnership and the
Significant Subsidiaries is not, and immediately after giving effect to the
issuance and sale of the Preferred Stock and the Warrants occurring today and
the application of proceeds therefrom as described in the Securities Purchase
Agreement, will not be, an “investment company” within the meaning of said term
as used in the Investment Company Act of 1940, as amended.

 



Exhibit D-2

 

 

APPENDIX I

 

RESALE REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state [your] / [your organization’s] name exactly as it should
appear in the Registration Statement:

 

SECTION 2. Please provide the number of shares that [you] / [your organization]
will own immediately after Closing, including those [Shares] / [Warrant Shares]
purchased by [you] / [your organization] pursuant to this Securities Purchase
Agreement and those shares purchased by [you] / [your organization] through
other transactions and provide the number of shares that [you] / [your
organization] has the right to acquire within 60 days of Closing:

 

SECTION 3. [Have you] / [Has your organization] had any position, office or
other material relationship within the past three years with the Company or its
affiliates?

 

¨ Yes          ¨ No

 

 

If “yes,” please indicate the nature of any such relationships below:

 

SECTION 4. (a) Are you (i) a FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition below) with respect to the proposed offering; (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?

 

Answer: ¨ Yes ¨ No If “yes,” please describe below

 

 

 

 

 

 

FINRA Member. The term “FINRA Member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority (“FINRA”). (FINRA
Manual, By-laws of FINRA Regulation, Inc. Article I, Definitions)

 

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

 

Person Associated with a member of the FINRA. The term “person associated with a
member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (FINRA Manual, By-laws of FINRA Regulation, Inc. Article
I, Definitions)

 

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation).

 

 



